DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 8/11/2021 has been considered by the Examiner. Currently claims 1-3, 5-10, 12-14, and 16-17 are pending, claims 1 and 8 have been amended, and claims 4, 11, and 15 have been canceled. The Examiner withdraws the previously filed claim objection. A complete action on the merits of claims 1-3, 5-10, 12-14, and 16-17 follows below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kappel (5,792,216).
Regarding claim 1, Kappel teaches a convective device ([Abstract]), comprising:
a pneumatic structure formed by one or more layers (blanket 10, Col. 2 line 40),  
a partially detachable access duct comprising a tubular structure having a first end and an opposing second end, wherein the first end of the partially detachable access duct is detachable from the pneumatic structure (see annotated Fig. 1 below ; 
a separation device disposed on a side of the partially detachable access duct (perforated slit 23),
wherein the partially detachable access duct comprises an air-guide device disposed in the partially detachable access duct (spot welds 50), wherein the air-guide device is configured to direct flow of inflation medium when the partially detachable access duct is bent (Col. 4 lines 43-47).
While Kappel provides the air-guide device is disposed proximate to a longitudinal edge of the partially detachable access duct (welds 50 are proximate the longitudinal edge of the access duct), Kappel is silent about specifically teaching wherein the air-guide device is disposed no more than one inch (2.54 cm) from a longitudinal edge of the partially detachable access duct.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the blanket in Kappel such that the air guide device disposed in the partially detachable access duct is disposed no more than one inch from a longitudinal edge of the partially detachable access duct, since applicant has not disclosed criticality for the claimed range and it appears that the invention would perform equally as well with the 

    PNG
    media_image1.png
    632
    825
    media_image1.png
    Greyscale

Regarding claim 2, Kappel teaches the limitations of claim 1 as well as wherein the separation device comprises a separation element and a seal surrounding the separation element (the separation element is perforated slit 23 and the seal surrounding the slit is the notch and the edges of the sheet sealed together). 
Regarding claim 3, Kappel teaches the limitations of claim 1 as well as wherein the separation element comprises at least one of a line of weakness, perforation, and slit (perforated slit 23). 
Regarding claim 5, Kappel teaches the limitations of claim 1 as well as wherein the air-guide device comprises a plurality of staked seals (spot welds 50).

Regarding claim 7, Kappel teaches the limitations of claim 6 as previously rejected above. While Kappel provides the seals are spaced apart, it is silent about specifically teaching wherein at least part of the staked seals are disposed generally equal spacing along the longitudinal edge. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dimension of the spacing such that the spacing of the was equal since Kappel provides warm air in all direction and therefore allow for better heat distribution within the blanket , reducing the occurrence of hot or cold sports (Col. 4 lines 43-47), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP 2144.05).
Claims 8-10, 12-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kappel (5,792,216) in view of Jennings (Patent No. 5,261,145).  
Regarding claim 8, Kappel teaches a convective system ([Abstract]), comprising:
a hose configured to connect to an inflation medium source (supply hose and blower unit; Col. 4 line 38);
a convective device (blanket 10), comprising:

a partially detachable access duct comprising a tubular structure having a first end and an opposing second end, wherein the first end of the partially detachable access duct is detachable from the pneumatic structure (see annotated Fig. 1 above; the annotated portion has a tubular structure because it can inflate into a generally tube shape and is hollow ; Col. 3 lines 1-2) and configured to receive the hose at the first end (inlet 30 is positioned at the first end and receive a supply hose), and wherein the second end of the partially detachable access duct is in fluid connection with the pneumatic structure (see annotated Fig. 1 above), and 
a separation device disposed on a side of the partially detachable access duct (perforated slit 23),
wherein the partially detachable access duct comprises an air-guide device disposed in the partially detachable access duct (spot welds 50), wherein the air-guide device is configured to direct flow of inflation medium when the partially detachable access duct is bent (Col. 4 lines 43-47).
While Kappel provides the air-guide device is disposed proximate to a longitudinal edge of the partially detachable access duct (welds 50 are proximate the longitudinal edge of the access duct), Kappel is silent about specifically teaching wherein the air-guide device is disposed no more than one inch (2.54 cm) from a longitudinal edge of the partially detachable access duct.

Kappel does not teach a hose clamp, comprising: an encircling element having an inner surface and an opposing outer surface, a grabbing component extending from the outer surface of the encircling element; and an engaging component disposed on the inner surface of the encircling element, wherein the hose clamp is configured to be used at the connection of the partially detachable access duct and the hose.
However, Jennings teaches a hose clamp (clamp capable of being closed around tube, hose, pipe fitting or the like; Col. 4 line 1) comprising an encircling element having an inner surface and an opposing outer surface (strap body 12 comprising an inner and outer surface), a grabbing component extending from the outer surface of the encircling element (projection 24), and an engaging component disposed on the inner surface of the encircling element (a plurality of half dome projections on the inner surface of the strap body 12), wherein the hose clamp is configured to be used at the connection of the duct and the hose (the projections 30 of the strap body 12 prevent the tube or hose from sliding). 

Claim 9 recites the same limitations of claim 2 as previously rejected above. 
Claim 10 recites the same limitations of claim 3 as previously rejected above. 
Claim 12 recites the same limitations of claim 5 as previously rejected above. 
Claim 13 recites the same limitations of claim 6 as previously rejected above.
Claim 14 recites the same limitations of claim 7 as previously rejected above
Regarding claim 16, Kappel in view of Jennings teaches the limitations of claim 8 as previously rejected above. Jennings teaches wherein the encircling element has a first end and a second end (first half and second half of the strap body 12), and wherein the engaging component comprises a first set of engaging elements disposed proximate to the first end (a plurality of half dome projections 30 that are disposed on the first half of strap body 12…projections prevent the tube or hose from sliding).
Regarding claim 17, Kappel in view of Jennings teaches the limitations of claim 8 as previously rejected above. Jennings teaches wherein the engaging component comprises a second set of engaging elements disposed proximate to the second end (a plurality of half dome projections 30 that are disposed on the second half of strap body 12…projections prevent the tube or hose from sliding).
Response to Arguments

The Applicant amended the claims such that the partially detachable access duct comprises a tubular structure.” It is the position of the Examiner that Kappel’s convective system provides for a partially detachable access duct that comprises a tubular structure. Applicant’s definition of “tubular structure” in paragraph [0032] of the specification is “generally a tube shape when inflated.” It is the position of the Examiner that the convective device including the partially detachable access duct taught by Kappel is configured to inflate and is generally a tube shape when inflated. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bieberich (6,354,099) provides for a convective device 300 including slits that are embodied by perforated areas. The flaps provide for tubular structures that are partially detachable. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794